DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 16/727,058 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 11/17/2021; 04/19/2021 and 03/11/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-20 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, it’s not clear if ‘a classification number’ recited in line 6 is the same as ‘a classification number’ recited in line 11. Applicant should consider using ‘first’ and ‘second’ to distinguish them if they are different. Claim 11 has the same problem. Correction is needed.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US pub. 2018/0287964), hereinafter, “Gray”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 11, Gray discloses a method of dynamically configuring a Field Programmable Gate Array (FPGA), the method applicable to a network security device, wherein the network security device comprises a Central Processing Unit (CPU)  (CPU 506 of fig. 5, as discloses ) and at least one FPGA (a destination FPGA, as disclose in paragraphs 0087 and 0105) coupled with the CPU (see fig. 6B), and the method comprises: in response to a user instruction, generating, by the CPU, a configuration entry (message header 272/274, as disclose in paragraphs 0087, 0118 and 0119, to include multicast filter tag values, as discloses in paragraph 0120 ) for a target FPGA (a destination FPGA, as disclose in paragraphs 0087 and 0105), wherein the configuration entry comprises a classification number (a receiving ‘multicast filter tag value’, as discloses in paragraph 0120) and a configuration content (a payload, as discloses in paragraph 0047) for the target FPGA; sending, by the CPU, the configuration entry to each of the at least one FPGA coupled with the CPU (see paragraphs 0120); and for each of the at least one FPGA, obtaining, by the FPGA, a classification number (a ‘multicast filter tag value’ of a receiving FPGA, as discloses in paragraphs 0120 and 0121) of the FPGA, comparing, by the FPGA, the classification number of the FPGA with the classification number in the configuration entry [see paragraph 0121 and paragraphs 0122-0125, which discloses “FIG. 11 is a flowchart diagram of a method for performing system-wide inter-FPGA multicast message delivery, from a source client core at router (x0,y0) on FPGA #W0 to multiple destination client cores at routers on multiple FPGAs #W[i]. [0123] 1) 1102: A client core formats a message with a destination address/header with mx=1 signaling inter-FPGA multicast delivery; the message may also indicates local X-, Y-, or XY-multicast delivery to be performed across the local NOC of each FPGA in the system; [0124] 2) 1104: A NOC router accepts the message and (according to the message multicast flags) multicasts it to one or more NOC routers on FPGA #W0; the NOC router also forwards the message to the NOC router coupled to the FPGA's remote router; [0125] 3) 1106: This NOC router delivers the message to the remote router of FPGA #W0; the remote router consults its routing table 926 (FIG. 9) and forwards the message to one or to a plurality of remote routers on other FPGAs #W[i], via the interface(s) specified in the routing table 926”], and storing (to copy the message/payload, as disclose in paragraphs 0125-0128), by the FPGA, the configuration content when the classification number of the FPGA is the same as the classification number in the configuration entry (see paragraph 0133).

3.         As per claims 2 and 12, Gray discloses “The method according to claim 1” [See rejection to claim 1 above], wherein the configuration entry further comprises a classification identifier (a destination address, as discloses in paragraph 0120), and the classification identifier indicates a type (to be part of a set, as discloses in paragraph 0120) corresponding to the classification number in the configuration entry (see paragraph 0120); wherein obtaining the classification number of the FPGA, comprises: obtaining, by the FPGA, the classification number corresponding to the type indicated by the classification identifier from a plurality of classification numbers (a bit vector) of the FPGA (see paragraphs 0120 and 0121).

4.         As per claims 3 and 13, Gray discloses, wherein the plurality of classification numbers of the FPGA comprises a functionality number obtained by performing classification on a functionality of the FPGA and a position number obtained by performing classification on a position of the FPGA (see paragraph 0133).

5.         As per claims 4 and 14, Gray discloses, wherein the CPU is coupled with each of the at least one FPGA through a Direct Memory Access (DMA) in the network security device (see paragraph 0160); wherein sending the configuration entry to each of the at least one FPGA coupled with the CPU comprises: storing, by the CPU, the generated configuration entry in a storage medium coupled with the CPU, and distributing, by the CPU, a control instruction to the DMA so that the DMA distributes the configuration entry in the storage medium to each of the at least one FPGA coupled with the CPU in response to the control instruction (see paragraph 0161).

6.         As per claims 5 and 15, Gray discloses, wherein each of the at least one FPGA is coupled with a plurality of storage media, different storage media correspond to different entry types, and the configuration entry further comprises an entry type and a storage address; storing the configuration content comprises: determining, by the FPGA, a target storage medium corresponding to the entry type in the configuration entry from a plurality of storage media coupled with the FPGA; storing, by the FPGA, the configuration content in a storage space in the target storage medium and corresponding to the storage address in the configuration entry (see paragraph 0161).

7.         As per claims 6 and 16, Gray discloses, wherein the target storage medium coupled with the FPGA comprises a plurality of continuous unit storage spaces; storing the configuration content in the storage space in the target storage medium and corresponding to the storage address in the configuration entry comprises: determining, by the FPGA, whether a length of the configuration content in the configuration entry is greater than a storage length of the unit storage space; if the length of the configuration content in the configuration entry is greater than the storage length of the unit storage space, allocating, by the FPGA, multiple continuous unit storage spaces in the plurality of continuous unit storage spaces to the configuration content; and storing, by the FPGA, the configuration content in the multiple continuous unit storage spaces (see paragraph 0161).

8.         As per claims 7 and 17, Gray discloses, wherein the network security device comprises a master control board and at least one service board; the master control board comprises: the CPU: and a storage medium coupled with the CPU; each of the service board comprises: a FPGA; and a plurality storage media coupled with the FPGA (see fig. 5).

9.         As per claims 8 and 18, Gray discloses, wherein before sending the configuration entry to each of the at least one FPGA coupled with the CPU, the method further comprises: storing, by the CPU, a unique identifier of the target FPGA in the storage medium coupled with the CPU (see paragraphs 0125-0128).

10.         As per claims 9 and 19, Gray discloses, further comprising: determining, by the CPU, whether a configuration response message returned by the FPGA successfully storing the configuration content is received, wherein the configuration response message comprises a unique identifier of the FPGA successfully storing the configuration content: if the configuration response message returned by the FPGA successfully storing the configuration content is received, determining, by the CPU, whether the unique identifier of the target FPGA stored in the storage medium coupled with the CPU is consistent with the unique identifier of the FPGA successfully storing the configuration content in the configuration response message; if the unique identifier of the target FPGA stored in the storage medium coupled with the CPU is consistent with the unique identifier of the FPGA successfully storing the configuration content in the configuration response message, generating, by the CPU, a prompt message of successfully configuring the target FPGA, and returning, by the CPU, the prompt message to the user (see paragraph 0161).

11.         As per claims 10 and 20, Gray discloses, further comprising: if the configuration response message returned by the FPGA successfully storing the configuration content is not received within a preset time length, generating, by the CPU, a prompt message of unsuccessfully configuring the target FPGA: and returning, by the CPU, the prompt message to the user (see paragraphs 0091 and 0161).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).
/Ernest Unelus/
Primary Examiner
Art Unit 2181